Exhibit 10(b)

Contract No. 117164

 

NATURAL GAS PIPELINE COMPANY OF AMERICA (Natural)


TRANSPORTATION RATE SCHEDULE DSS
AMENDMENT NO. 2 DATED February 22, 2002
TO AGREEMENT DATED March 9, 2000 (Agreement)



 

 1. [ ] Exhibit A dated February 22,2002. Changes Primary Receipt
    Point(s)/Secondary Receipt Point(s) and Point MDQ's. This Exhibit A replaces
    any previously dated Exhibit A.
    
    
     
    
    
 2. [ ] Exhibit B dated February 22, 2002. Changes Primary Delivery
    Point(s)/Secondary Delivery Point(s)and Point MDQ's. This Exhibit B replaces
    any previously dated Exhibit B.
    
    
     
    
    
 3. [ ] Exhibits A and B dated February 22, 2002. Changes Primary Receipt and
    Delivery Points/Secondary Receipt and Delivery Points. These Exhibits A and
    B replace any previously dated Exhibits A and B.
    
    
     
    
    
 4. [ ] Exhibit C dated February 22, 2002. Changes the Agreement's Path. This
    Exhibit C replaces any previously dated Exhibit C.
    
    
     
    
    
 5. [ ] Revise Agreement MDQ: [ ] Increase [ ] Decrease
    In Section 2. of Agreement substitute MMBTU for MMBTU.
    
    [ ] Revise Agreement MSV: [ ] Increase [ ] Decrease
    In Section 2. of Agreement substitute MMBtu for MMBtu.
    
    
     
    
    
 6. [ ] Revise Service Options
    
    Service option selected (check any or all):
    
    [ ] LN      [ ] SW      [ ] NB
    
    
     
    
    
 7. [X] The term of this Agreement is extended through April 30, 2004.
    
    
     
    
    
 8. [ ] Other: ___________________________________

This Amendment No. 2 becomes effective May 1, 2003.

Except as hereinabove amended, the Agreement shall remain in full force and
effect as written.

Agreed to by:

AGREED TO BY:

NATURAL GAS PIPELINE COMPANY OF AMERICA

 

NORTH SHORE GAS COMPANY

"Natural"

 

"Shipper"

By: /s/ David J. Devine

 

By: /s/ William E. Morrow

Name: David J. Devine

 

Name: William E. Morrow

Title: Vice President, Financial Planning

 

Title: Executive Vice President